Cite as 2015 Ark. App. 492

                   ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                      No. CV-14-1090


                                                 Opinion Delivered   September 16, 2015

JOAN TILLMAN BELCHER, SPECIAL                    APPEAL FROM THE PULASKI
ADMINISTRATRIX of THE ESTATE of                  COUNTY CIRCUIT COURT,
CORNELIUS TILLMAN, DECEASED                      THIRD DIVISION
                    APPELLANT                    [NO. 60CV-12-3452]

V.                                               HONORABLE CHRIS PALMER,
                                                 JUDGE
JERRY DENTON
                               APPELLEE
                                                 DISMISSED



                            WAYMOND M. BROWN, Judge


           Joan Tillman Belcher, Special Adminstratrix of the Estate of Cornelius Tillman,

appeals the June 19, 2014 judgment of the Pulaski County Circuit Court finding that Tillman

was forty-nine point nine percent (49.9%) at fault in causing his own death and reducing the

$7,612 judgment by that percentage. On appeal, appellant argues that: (1) there was no

evidence that Tillman was negligent, and, therefore, the issue of his negligence should not

have been submitted to the jury; (2) the jury instructions and verdict form given to the jury

were improper; and (3) the damages awarded by the jury were insufficient and failed to take

into account all elements of the injury proven. We dismiss for lack of a final order.1


       1
       This is the second time this appeal has been before us. In Belcher v. Denton, 2015 Ark.
App. 270, we ordered rebriefing because appellant’s abstract, brief, and addendum did not
comply with our rules.
                                   Cite as 2015 Ark. App. 492

       This case arose from a fatal pedestrian collision. Jerry Denton was driving through

Wrightsville, Arkansas,2 at approximately 5:00 a.m. on June 2, 2011, when he fatally struck

Tillman. Belcher, as special administratrix of Tillman’s estate, brought a negligence action

against Denton seeking damages for wrongful death on behalf of the estate and statutory

beneficiaries, as well as punitive damages. The jury trial took place on June 10 and June 11,

2014. At the conclusion of the trial, the jury returned a verdict in favor of appellant in the

amount of $7,612; however, that amount was to be reduced by 49.9%. The court issued a

judgment on the jury verdict on June 19, 2014. Appellant filed a timely notice of appeal on

June 20, 2014. Appellant filed a motion for new trial on July 2, 2014; however, the court

never ruled on that motion. There was no amended notice of appeal filed.

       No party has raised the issue, but whether an order is final for appeal purposes is a

jurisdictional point that we must often raise on our own. Rule 2(a)(1) of the Arkansas Rules

of Appellate Procedure–Civil3 states that an appeal may be taken from a final judgment or

decree, absent some exceptions that do not apply. A final order is one that dismisses the

parties, discharges them from the action, or concludes their rights to the subject matter in

controversy.4 As a general rule, a judgment or order is not final and appealable if the issue of

damages remains to be decided.5 Absent a final order or a properly executed certificate from

the circuit court making an express determination, supported by specific factual findings, that

       2
           The accident took place on Arkansas State Highway 365.
       3
           (2015).
       4
           Prochazka v. Bee-Three Development, LLC, 2014 Ark. App. 318.
       5
           Foster v. Crawford, 2014 Ark. App. 251.
                                                2
                                   Cite as 2015 Ark. App. 492

there is no just reason for delay, an order that fails to adjudicate all of the parties’ claims

cannot be appealed.6

       Here, the judgment appealed from does not dispose of appellant’s punitive-damages

claim, and there is some question as to if it completely disposes of all of the estate’s and

beneficiaries’ claims. We note that there has been no Rule 54(b) certificate issued. Without

a final order or a sufficient Rule 54(b) certificate, we do not have jurisdiction to hear this case

and must dismiss this appeal without prejudice.

       Dismissed.

       ABRAMSON and HARRISON, JJ., agree.

       The Law Offices of Peter Miller, P.A., by: Jessican Virden, for appelant.

       W. Lee Tucker, PLLC, by: W. Lee Tucker, for appellee.




       6
           Ark. R. Civ. P. 54(b) (2015).
                                                3